Citation Nr: 0812339	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for an acquired psychiatric 
disability.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
March 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In April 1993, the Board remanded this claim for additional 
development. In February 1996, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability. The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By Order dated in June 1997, the Court 
granted the Appellee's Motion for Remand and the February 
1996 Board decision was vacated.

In August 1998, after receipt of requested translations, the 
Board again determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  The veteran 
subsequently appealed this decision to the Court. By Order 
dated in March 1999, the Court granted the Appellee's Motion 
to Remand and to Stay Proceedings.  In September 1999, the 
Board remanded this case to the RO for readjudication 
pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2000, the Board again found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran also appealed this decision to the Court.  
In a June 2001 Order, the Court vacated the Board decision 
and remanded the matter for the Board to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).
 
In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2007).  In August 2003, the Board remanded this case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In May 2004, August 2005, July 2006, and June 2007, the Board 
also remanded this case for further development.

In a July 2007 letter, the veteran's prior representative 
indicated that he was informed by the veteran that his power 
of attorney has been revoked.  Thus, the Board finds that the 
veteran wishes to proceed unrepresented.  In subsequent 
correspondence, the veteran indicated that he had no further 
evidence to submit and requested that his claim be expedited.   

In this decision, the Board finds that new and material 
evidence has been submitted to reopen the veteran's service 
connection claim for a psychiatric disability.   The reopened 
service connection claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1988, the Board denied entitlement to service 
connection for an acquired psychiatric disability.

2.  The veteran petitioned to reopen his service connection 
claim for an acquired psychiatric disability prior to August 
29, 2001.

3.  Evidence received since the November 1988 Board decision 
bears directly and substantially upon the issue of service 
connection for a psychiatric disability, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1988 Board decision denying the veteran's 
claim to service connection for an acquired psychiatric 
disability is final.  38 U.S.C. § 4004 (1982); 38 C.F.R. 38 
C.F.R. § 19.104 (1988); currently 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).  

2.  Evidence received since the November 1988 Board decision 
that denied service connection for an acquired psychiatric 
disability is new and material, and the veteran's service 
connection claim for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for a psychiatric 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claim for a psychiatric disability.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to reopen his claim for entitlement to 
service connection for an acquired psychiatric disability 
which was last denied by the Board in November 1988.  

In November 1988, the Board denied service connection for a 
psychiatric disability, and the veteran was notified of that 
decision in the same month.  The veteran did not file a 
timely appeal, thus that decision became final. The veteran 
did not file a timely appeal, and thus the November 1988 
decision became final.  38 U.S.C. § 4004 (1982); 38 C.F.R. 38 
C.F.R. § 19.104 (1988); currently 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).  

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his previously denied service 
connection claim prior to August 2001, therefore, the amended 
regulation does not apply.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence which was of record when the Board considered 
the veteran's claim consisted of the following:  service 
medical records; a June 1970 VA Form 21-526, Application for 
Compensation or Pension submitted by the veteran; statements 
of Engracia Truyol De Rios, M.D dated in May and October 
1970; VA psychiatric examination report dated in September 
1970; a June 1971 statement of Manuel E. Creales Balbuena, 
M.D.; an August 1971 Certificate of Attending Physician; a VA 
examination report dated in September 1971; a VA psychiatric 
examination report dated in January 1972; a September 1973 VA 
examination for housebound status or need for regular aid and 
attendance; lay statements dated in June 1974; pharmacy 
receipts dated in February 1975; an undated statement of 
Reynaldo A. Geerken, M.D., received in November 1975; an 
August 1976 VA examination for housebound status or need for 
regular aid and attendance; A VA psychiatric examination 
reported dated in August 1976; correspondence of the Puerto 
Rico police department regarding the veteran's employment 
dated in January 1966 and November 1967; a statement of Juan 
Font, M.D., dated in December 1977; a June 1980 psychiatric 
evaluation conducted by Ramon Parrilla Barreras, M.D.; A July 
1981 psychiatric report submitted by Antonio de Thomas, Jr., 
M.D.; a February 1982 statement of Rafael L. Quinquilla, 
M.D.; VA hospital records dated in August and December 1955; 
a November 1982 psychiatric evaluation submitted by Julio E. 
Frank, M.D.; a lay statement dated in March 1984; pharmacy 
receipts dated in February 1985 and February and March 1986; 
statements of Rafael M. Baez, M.D., dated in January 1976, 
June 1976, May 1977, November 1979; and numerous statements 
submitted by the veteran, his wife, and his representative 
dated from October 1970 to April 1984.

In November 1988, the Board denied service connection for a 
psychiatric disability on the basis that a chronic 
psychiatric disability was not present during military 
service and that schizophrenia was not manifested until many 
years after service.  The Board found that service medical 
records showed no complaints or findings pertinent to a 
psychiatric disability.  The Board concluded that the 
earliest clinical manifestations of a psychiatric disability 
were recorded in 1970, many years after the veteran's 
separation from active duty in 1955.  

The evidence submitted since the Board's November 1988 
decision includes statements submitted by the veteran's wife, 
VA medical evidence, records from the Social Security 
Administration, and statements from various private medical 
providers, to include Dr. Baez; Americo Oms; M.D.; Hospital 
De Siquiatria De, Family Health Center, F.H.C. Cayey; Ramon 
Parrilla, M.D.; Mental Health Community Center; Raul A. 
Pomales, Dr. Guillen; Dr. Coca Rivera; and Dr. Lopez.  

Significantly, a newly-submitted June 2006 private opinion 
provided by Dr. C. Rivera suggests a nexus between the 
veteran's psychiatric disability and service.  As noted, the 
evidence of record at the time of the November 1988 Board 
decision included statements from Dr. Baez.  According to Dr. 
Baez's June 2, 1976 statement, he indicated that the veteran 
had been receiving psychiatric treatment in that office since 
April 1975 and that the veteran reported his problems began 
about 1955 while in the army.  The diagnosis was listed as 
schizophrenia reaction, chronic, undifferentiated, with 
evidence of paranoid disturbances.  Dr. Baez noted that the 
veteran felt persecuted, probably as a result of the time he 
was in Korea, that he had to be on guard constantly for his 
life and that he did not have the complete ability to care 
for himself.  A May 6, 1977 statement of Dr. Baez indicated 
that the veteran had been a patient since April 4, 1975.  Dr. 
Baez indicated that the veteran reported nightmares regarding 
a battlefield camp and that his wife reported that when he 
came home from the army on leave, the veteran reported 
problems with comrades and that he did not want to return to 
his base.  The veteran's wife also reported a marked change 
in the veteran after discharge.  The diagnosis was 
schizophrenic reaction of the paranoid type and Dr. Baez 
opined that the veteran was suffering from a severe psychosis 
which was the result of his service in the army. 

Additional medical opinions that independently come to the 
same conclusion as an earlier one, i.e., the positive nexus 
opinions cited above, are corroborative, rather than merely 
cumulative, evidence.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992); see also Elkins v. West, 12 Vet. App. 209, 
218 (1999) (en banc).  Thus, the Board finds that Dr. 
Rivera's June 2006 favorable opinion is corrobative evidence 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2002).  Accordingly, this evidence is "new and material" 
under the provisions of 38 C.F.R. § 3.156(a), and the claim 
is reopened.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for an acquired psychiatric 
disability; to that extent, the claim is granted.
REMAND

Having determined that the veteran's service connection claim 
for a psychiatric disability is reopened, the Board finds 
that further development is necessary prior to analyzing the 
claim on the merits.

Thus, in light of Dr. C. Rivera's opinion, the Board finds it 
necessary to obtain a VA etiology opinion which addresses the 
etiology of the veteran's current psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed psychiatric disability is 
related to his period of military service.

The examiner should reconcile any findings 
and opinions with the service medical 
records, statements by Dr. Baez dated in 
June 1976 and May 6, 1977, and Dr. C. 
Rivera's June 2006 statement.  The 
examiner is asked to provide a complete 
rationale for all opinions and conclusions 
provided in the examination report.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disability.  
All applicable laws and regulations should 
be considered.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


